Title: To John Adams from William Bingham, 22 June 1798
From: Bingham, William
To: Adams, John



Sir,
Philada June 22d 1798

On the receipt of the Address of the Inhabitants of the Borough & County of Bedford, to the President Senate & House of Representatives, I presented in compliance with your request, one Copy thereof to the President & another to the Senate of the United States—
The Sentiments conveyed therein made a very favorable Impression, & I have the Honor of inclosing to you the Reply, on the Part of the President, which I shall take the Liberty of having  in the public News Papers—
I am with Regard / sir, / Your devo hble ser

Wm Bingham